DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claims status
2.	The present application is a divisional of U.S. Patent Application No. 16/258,938, filed on 01/28/2019, the disclosure of which is incorporated by reference.
This office action is a response to an application filed on 02/03/2021 in which claims 1-30 are pending for examination.

                                        Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 02/03/2021 and 03/11/2022.

                                                            Drawings
4.	The Examiner contends that the drawings submitted on 02/03/2021 are acceptable for examination proceedings.

35 USC § 112 (f) Claim Limitations Analysis
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

CLAIM INTERPRETATION

6.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Regarding claim 19-27, the limitations that recite “means for receiving………”; “means for identifying ………..”; and “means for performing………” are being treated in accordance with 112(f) because the functions of “receiving”, “identifying”, and “performing” are modified by the term “means” which is a word that serves as a generic placeholder for structure that performs the recited functions.
Regarding above claims limitations, the corresponding structure can be found on Figs. 6-12, block diagrams of a device that supports autonomous with analog beams in accordance with aspects of the present disclosure; various sub-components implemented in hardware, software executed by a processor, firmware, or any combination thereof; paragraphs [0157]-[0159], [0164], [0183]-[0186], [0188]-[0189], [0191], [0196], in specification.
If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
9.	Claims 1, 3, 4, 10, 12, 13, 19, 21, 22, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over of Yerramalli et al. (US 2017/0230838 A1), hereinafter “Yerramalli” in view of Sundararajan et al. et al. (US 2017/0171855 A1), hereinafter “Sundararajan”.
Regarding claim 1, Yerramalli discloses a method for wireless communication at a user equipment (UE) (Figs. 3, 4, process flow  in  a system that supports autonomous uplink transmission), comprising: 
receiving, from a base station (Figs. 3, 4, base station 105-b), an autonomous uplink (AUL) configuration (Figs. 3, 4, step 405, one or more autonomous UL configuration messages to UE) comprising an indication of a set of AUL resources (Figs. 3, 4, paragraphs [0064], [0071], autonomous UL configuration message may include a scrambling ID, a MIMO indication, a maximum number of autonomous UL subframes, a set of subframes for autonomous UL transmission, a partial subframe indication, an end position indication, or any combination of thereof) for the UE (Figs. 3, 4, paragraphs [0064], [0071], UE  115-b); and 
performing the AUL transmission using the set of AUL resources (Figs. 3, 4, paragraph [0074], at step 420, UE 115-b may transmit an unscheduled UL message on the unlicensed band (e.g., if the LBT is successful)), wherein a first portion of the AUL transmission comprises a sensing signal (for e.g. Fig. 3, SRS) and a second portion (for e.g. Fig. 3, UL transmission) of the AUL transmission comprises the uplink data (Figs. 3, 4, paragraph [0074], UCI portion and a data portion may be included in the unscheduled UL message; the UCI portion may include MCS information, scrambling information, HARQ process information, or other information to facilitate decoding of the data portion).
While Yerramalli implicitly refers to “identifying uplink data for an AUL transmission to the base station” (Figs. 3, 4, paragraphs [0022], [0063], Quality of Service class identifier (QCI) based traffic priority configured independently for the autonomous UL transmission), Sundararajan from the same or similar field of endeavor explicitly discloses identifying uplink data (paragraphs [0080], [0081], identifying a subset of the available resources recommended for use in unscheduled uplink transmissions) for an AUL transmission to the base station (paragraphs [0080], [0081], mission critical uplink data transmitted in an unscheduled uplink transmission (e.g., without waiting for a grant of resources from the scheduling entity)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “identifying uplink data for an AUL transmission to the base station” as taught by Sundararajan, in the system of Yerramalli, so that it would provide network assistance for distributed unscheduled uplink transmissions in wireless communication systems referred to unscheduled uplink transmissions (Sundararajan, paragraph [0007]).
Regarding claim 3, Yerramalli discloses performing the AUL transmission comprises: performing the AUL transmission with one or more reference signals within the first portion of the AUL transmission, the sensing signal comprising the one or more reference signals (Figs. 3, 4, paragraph [0069], reference signal (e.g., similar to a SRS) included at the beginning of UL transmission 315 to indicate the presence of the transmission).

Regarding claim 4, Yerramalli discloses the one or more reference signals comprise a sounding reference signal (SRS), or a demodulation reference signal (DMRS), or a combination thereof (Figs. 3, 4, paragraph [0069], reference signal (e.g., similar to a SRS) included at the beginning of UL transmission 315 to indicate the presence of the transmission).

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 30, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

10.	Claims 2, 11, 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over of Yerramalli et al. (US 2017/0230838 A1), hereinafter “Yerramalli” in view of Sundararajan et al. et al. (US 2017/0171855 A1), hereinafter “Sundararajan” in view of Zhang et al. (US 2018/0206246 A1), hereinafter “Zhang”.
Regarding claim 2, Yerramalli in view of Sundararajan disclose the method according to claim 1.
Neither Sundararajan nor Sundararajan explicitly discloses “performing the AUL transmission with one or more repetitions of the uplink data on the set of AUL resources”.
However, Zhang from the same or similar field of endeavor discloses performing the AUL transmission with one or more repetitions of the uplink data on the set of AUL resources (paragraphs [0034], [0063], repetitions of UE packets based on transmission opportunities, a configured UE-specific repetition K by the access point/BS (e.g., by RRC signaling in the UE connected state or by broadcast signaling in the UE inactive and/or idle states) indicates that the UE needs to transmit a transport block (TB) K times to guarantee transmission reliability or coverage).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “performing the AUL transmission with one or more repetitions of the uplink data on the set of AUL resources” as taught by Zhang, in the combined system of Yerramalli and Sundararajan, so that it would provide a method for transmission adaptation relates to an indication of a configuration or a reconfiguration uplink transmission parameter for grant-free uplink transmission (Zhang, paragraph [0005]).

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 29, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.


11.	Claims 6, 7, 8, 15, 16, 17, 24, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over of Yerramalli et al. (US 2017/0230838 A1), hereinafter “Yerramalli” in view of Sundararajan et al. et al. (US 2017/0171855 A1), hereinafter “Sundararajan” in view of RONG et al. (US 2018/0199381 A1), hereinafter “Rong”.
Regarding claim 6, Yerramalli in view of Sundararajan disclose the method according to claim 1.
Neither Sundararajan nor Sundararajan explicitly discloses “receiving, in response to the transmitted sensing signal, a trigger signal comprising a second indication that the set of AUL resources is available for AUL transmissions by the UE; and   performing the AUL transmission based at least in part on the received trigger signal”.
However, Rong from the same or similar field of endeavor discloses receiving, in response to the transmitted sensing signal, a trigger signal comprising a second indication that the set of AUL resources is available for AUL transmissions by the UE (Figs. 3, 5, paragraphs [0266], [0267], [0221], a random access preamble sequence to the network device by using a particular random access configuration, to request a grant-free transmission resource); and   performing the AUL transmission based at least in part on the received trigger signal (Figs. 3, 5, paragraphs [0266], [0267], [0221], random access response includes resource indication information, so that the terminal device can perform uplink grant-free transmission by using a resource indicated in the resource indication information)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving, in response to the transmitted sensing signal, a trigger signal comprising a second indication that the set of AUL resources is available for AUL transmissions by the UE; and   performing the AUL transmission based at least in part on the received trigger signal” as taught by Rong, in the combined system of Yerramalli and Sundararajan, so that it would provide a contention-based grant-free transmission resource and improve data transmission efficiency of a system relates to uplink data transmission (Rong, paragraph [0005]).

Regarding claim 7, Yerramalli in view of Sundararajan and Rong disclose the method according to claim 6.
Rong further discloses the trigger signal comprises a sensing resource identifier, UE identify information, a beam identity, uplink resource allocation corresponding to a set of beams, a waveform to use for a physical uplink shared channel (PUSCH), or a combination thereof (Fig. 4, paragraphs [0232], [0239], resource request information includes a terminal device identifier; Msg4 acknowledgement information to a terminal device corresponding to the terminal device identifier, to avoid a contention collision caused by concurrent access made by multiple terminal devices; and the network device sends resource indication information used to indicate a grant-free transmission resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the trigger signal comprises a sensing resource identifier, UE identify information, a beam identity, uplink resource allocation corresponding to a set of beams, a waveform to use for a physical uplink shared channel (PUSCH), or a combination thereof” as taught by Rong, in the combined system of Yerramalli and Sundararajan, so that it would provide a contention-based grant-free transmission resource and improve data transmission efficiency of a system relates to uplink data transmission (Rong, paragraph [0005]).
Regarding claim 8, Yerramalli in view of Sundararajan disclose the method according to claim 1.
Neither Sundararajan nor Sundararajan explicitly discloses “the sensing signal comprises an AUL indicator that includes transmission information including an indication of a priority of the uplink data, a waveform for a physical uplink shared channel (PUSCH), a modulation and coding scheme (MCS), a redundancy version (RV), a time/frequency resource allocation for a subsequent data transmission, UE identity information, transmit beam information, an indication of a receive beam to be used to receive the AUL transmission, or a combination thereof”.
However, Rong from the same or similar field of endeavor discloses the sensing signal comprises an AUL indicator that includes transmission information including an indication of a priority of the uplink data, a waveform for a physical uplink shared channel (PUSCH), a modulation and coding scheme (MCS), a redundancy version (RV), a time/frequency resource allocation for a subsequent data transmission, UE identity information, transmit beam information, an indication of a receive beam to be used to receive the AUL transmission, or a combination thereof (Fig. 4, paragraphs [0232], [0239], resource request information includes a terminal device identifier; Msg4 acknowledgement information to a terminal device corresponding to the terminal device identifier, to avoid a contention collision caused by concurrent access made by multiple terminal devices; and the network device sends resource indication information used to indicate a grant-free transmission resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the sensing signal comprises an AUL indicator that includes transmission information including an indication of a priority of the uplink data, a waveform for a physical uplink shared channel (PUSCH), a modulation and coding scheme (MCS), a redundancy version (RV), a time/frequency resource allocation for a subsequent data transmission, UE identity information, transmit beam information, an indication of a receive beam to be used to receive the AUL transmission, or a combination thereof” as taught by Rong, in the combined system of Yerramalli and Sundararajan, so that it would provide a contention-based grant-free transmission resource and improve data transmission efficiency of a system relates to uplink data transmission (Rong, paragraph [0005]).

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

12.	Claims 9, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over of Yerramalli et al. (US 2017/0230838 A1), hereinafter “Yerramalli” in view of Sundararajan et al. et al. (US 2017/0171855 A1), hereinafter “Sundararajan” in view of RONG et al. (US 2018/0199381 A1), hereinafter “Rong” in view of MURRAY et al. (US 2017/0367120 A1), hereinafter “Murray”.
Regarding claim 9, Yerramalli in view of Sundararajan and Rong disclose the method according to claim 8.
Neither Yerramalli nor Sundararajan nor Rong explicitly discloses “the transmission information is at least partially carried through a scrambling code associated with the AUL indicator, an orthogonal cover code associated with the AUL indicator, a cyclic shift associated with the AUL  indicator, a frequency comb associated with the AUL indicator, or a combination thereof”.
However, Murray from the same or similar field of endeavor discloses the transmission information is at least partially carried through a scrambling code associated with the AUL indicator, an orthogonal cover code associated with the AUL indicator, a cyclic shift associated with the AUL  indicator, a frequency comb associated with the AUL indicator, or a combination thereof (paragraphs [0221], [0407], [0410], [0417], [0419], set of preambles by assigning the maximum number of cyclic shifts allowed for each root sequence and then proceeding to the next logical root sequence until all 64 preambles have been identified).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the transmission information is at least partially carried through a scrambling code associated with the AUL indicator, an orthogonal cover code associated with the AUL indicator, a cyclic shift associated with the AUL  indicator, a frequency comb associated with the AUL indicator, or a combination thereof” as taught by Murray, in the combined system of Yerramalli, Sundararajan and Rong, so that it would provide election of an optimal downlink transmission beam transmitted by a cell during the downlink sweeping subframe in beam sweeping network (Murray, paragraph [0006]).

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.

Allowable Subject Matter
15.	Claims 5, 14 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions :
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations, and
(3) that all independent claims (1, 10, 19 and 28) were amended with similar features and the amendments were submitted in a formal response.[Note: Failure to provide all three conditions may result in new ground(s) of rejection (in case given the scope of the claimed amendments and/or the arguments would require further consideration).]
The following is a statement of reason for the indication of allowable subject matter: 
Prior art reference Nimbalker et al. (US 2017/0171859 A1), hereinafter “Nimbalker” discloses the uplink data includes one or more additional reference signals (paragraphs [0030], [0038], embedded such as UE Identifier (UE ID) or C-RNTI, or other UE identifier).
The prior art, however, neither explicitly teaches nor suggests “the first portion of the AUL transmission is time division multiplexed (TDM) with the second portion, and wherein the uplink data includes one or more additional reference signals”, as recited by claims 5, 14 and 23.




Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414